FAIRFAX News Release Stock Symbol:FFH (TSX and NYSE) TORONTO, September 4, 2009 FAIRFAX PROPOSES TO ACQUIRE MINORITY STAKE IN ODYSSEY RE FOR $60 PER SHARE (Note:All dollar amounts in this press release are expressed in U.S. dollars) Fairfax Financial Holdings Limited (TSX and NYSE: FFH) announced today that it is proposing to acquire all of the outstanding shares of common stock of Odyssey Re Holdings Corp. (“Odyssey Re”) (NYSE: ORH) that it does not currently own for $60 per share in cash, representing a 19.8% premium over today’s closing price and a 23.2% premium over the 30-day average closing price.The purchase price represents a multiple of 1.16x Odyssey Re’s book value per share as of June 30, 2009 as compared to an average multiple of approximately 0.91x for a group of reinsurance peers as of the same date.Based on Odyssey Re’s initial public offering price of $18.00 per share in June 2001, the purchase price represents a compounded annual return of 16.2%.Fairfax currently owns approximately 72.6% of all outstanding shares of common stock of Odyssey Re. Fairfax intends to issue new equity under its existing shelf prospectus, the proceeds of which would be used to fully fund the proposed acquisition of Odyssey Re shares.Following completion of the proposed acquisition of Odyssey Re and the proposed Fairfax new equity issuance, Fairfax expects to continue to have in excess of $1 billion in cash and marketable securities at the holding company level. “Our offering price, which is well above any price at which Odyssey Re shares have ever traded, represents an attractive opportunity for Odyssey Re shareholders to obtain liquidity at a significant premium to the market price and to the valuation of Odyssey Re’s peer group,” said Prem Watsa, Chairman and CEO of Fairfax.Mr.
